El Juez Asociado Se. MacLbaky,
emitió la opinión del tribunal.
Este fué un pleito que se siguió en la Corte de Distrito de Humacao para que se declarara la nulidad de una escritura de enajenación otorgada por Francisco Busó Cabrera a nombre de sus menores Lijos, Francisco Busó, Poncio Busó y Julio Busó Pérez a favor de Alejandro Laborde; la auto-rización judicial para el referido traspaso recaída en Io. de mayo, 1909; la escritura de venta que fué otorgada de acuerdo con la expresada autorización el día tres de dicbo mes; y también para que se declarara nula la escritura de traspaso otorgada por Alejandro Laborde a favor de Luis Recurt y Márquez el día 2 de mayo de 1910, y la venta que bizo el mencionado Recurt y su esposa en 15 de octubre, 1910, a favor de Antonio Caube't y Pons, todos los cuales fueron partes demandadas en unión de las esposas de Recurt y Caubet respectivamente. Los demandantes solicitaron, además, que se impusieran las costas a los demandados. Los demandados formularon dos excepciones previas específicas a la demanda presentada en este caso; la primera, por el fundamento de que existía un defecto de partes demandadas, y la segunda porque la demanda no aducía becbos suficientes para deter-minar úna causa de acción. De estas excepciones la primera fué desestimada y la segunda declarada con lugar por reso-lución de la corte de fecha 20 de diciembre, 1910. Sé concedió permiso a los demandantes para enmendar la demanda, lo que al efecto hicieron presentando su demanda enmendada *11oportunamente, en la qne se alegan en sustancia los hechos siguientes:
Primero. Qne durante el mes de abril de 1909, los de-mandantes Francisco, Poncio y Julio Busó Pérez, eran con-dueños por terceras partes a título de herencia de su legítima madre Isabel Pérez Sánchez, de una finca que se describe enteramente y que fué debidamente inscrita en el registro de la propiedad.
Segundo. Que el demandado Francisco Busó y Cabrera y sus hijos, los demandantes en este pleito, tenían intereses encontrados en la finca descrita en la demanda.
Tercero. Que hacia el mes de abril de 1909, y con anterio-ridad a la fecha de la presentación de la demanda, el deman-dado Francisco Busó y Cabrera, como viudo de su primera esposa Isabel Pérez y Sánchez, madre legítima de los deman-dantes, había contraído segundo matrimonio con la Señora Carrasquillo con quien siguió viviendo en ese estado, pose-yendo de su propia y exclusiva propiedad bienes inmuebles de consideración. ?
Cuarto. Que durante dicha época, abril de 1909, Francisco Busó y Pérez se encontraba emancipado de la patria potestad de su padre Francisco Busó y Cabrera y vivía separado e independientemente de él, teniendo sn hogar en los Estados Unidos de América.
Quinto. Que durante ese mismo mes de abril 1909, los hermanos demandantes en este pleito, habían arribado a la pubertad, teniendo el mayor de ellos Francisco, 20 años de edad, y Poncio y Julio, 16 y 14 años respectivamente.
Sexto. Que durante ese mismo mes de abril de 1909, la finca descrita tenía un valor en venta nó menor de $20,000.
Séptimo. Que el referido demandado Francisco Busó y Cabrera compareció personalmente en Io. de mayo de 1909, ante el Pión. Charles E. Foote, Juez de Distrito, y le pre-sentó una solicitud jurada suplicando que se le autorizara para vender la expresada finca o sea la propiedad de los demandantes en esta acción, por la suma de $6,000, a Ale*12jandro Labórela que babía ofrecido dicha suma por la men-cionada finca.
Octavo. Que dicho peticionario Francisco Bnsó y Cabrera, aduciendo hechos erróneos y atribuyéndose facultades legales por apreciaciones equivocadas en la expresada solicitud, sin que se nombrara un defensor para los menores, sin la firma, conformidad, consentimiento ni audiencia o consulta de los interesados menores, y sin consultar al Fiscal con respecto al asunto, requisito que es indispensable, y sin considerar debida y legalmente la necesidad y utilidad de la medida tomada, tramitó y obtuvo ilegalmente el expediente y lá auto-rización que solicitó en Io. de mayo de 1909.
Noveno. Que la Corte de Distrito de Iíumacao, presidida por el Hon. Charles E. Foote, dictó una resolución en Io. de mayo de 1909, estimando erróneamente que los menores pú-beres, debida y legalmente representados por su padre Francisco Buso y Cabrera, habían solicitado la autorización judi- . cial para vender la expresada finca; que la suma de $6,000 era el verdadero valor en venta de la descrita finca y que su venta o traspaso por dicha cantidad era necesario y con-veniente, autorizándose al mencionado Laborde para com-prarla por precio de $6,000, debiendo quedar dicho pago asegurado con hipoteca y produciendo interés del uno por ciento mensual pagadero por mensualidades vencidas y por el término de un año, de conformidad con la solicitud del padre.
Décimo. Que la notificación de la orden de la corte autori-zando dicha enajenación no fué notificada a los menores intere-sados, ni al Fiscal, así como tampoco al emancipado Francisco Buso y Pérez, los cuales menores se mostraron inconformes con los referidos procedimientos y su resultado, por ser noto-riamente perjudiciales a sus intereses legítimos y legales y por resultar en una violación manifiesta de los mismos.
Undécimo^. Que estos vicios o defectos de subrepción y obrepción por errores de hecho y apreciaciones equivocadas, aparecían y aparecen en el registro de la propiedad para conocimiento de los subsiguientes adquirentes.
*13Duodécimo. Que por virtud de dicha autorización defec-tuosa e ilegal, Francisco Bnsó Cabrera el día 3 de mayo de 1909, individualmente vendió a Alejandro Laborde la expre-sada finca por la suma de $6,000, pagaderos dentro del término de mi año y con intereses al tipo de uno por ciento mensual, enya venta se llevó a cabo ante el Notario Salvador Fnlladosa, que fné el abogado de que se valió para presentar sn solicitud, sin la autorización, intervención, conformidad, consentimiento o conocimiento de las partes interesadas, que son los deman-dantes en este pleito.
Décimo tercero. Qne por escritura otorgada en 2 de mayo de 1910 en Humacao por Alejandro Laborde a favor de Luis Recurt y Márquez, el primero vendió al segundo ante el No-tario Salvador Fulladosa de Humacao por la suma de $6,000, la mitad indivisa de la finca descrita que había sido adquirida del demandado Buso Cabrera.
Décimo cuarto. Que por escritura otorgada en 15 de oc-tubre de 1910 ante el Notario de San Juan, Damián Monserrat, Antonio Caubet y Pons, casado con Carmen G-onzález y Albert, residentes en dicha ciudad de San Juan, compró a Luis. Recurt Márquez y a su esposa María Frías y Mandry la mitad indivisa de dicha finca rústica, compuesta de 108 cuerdas 25 centavos, por la suma de $40,000, de los cuales se dieron por recibidos por el vendedor $26,750 antes del otorgamiento de la escritura, quedando en poder del comprador $1,250 para pagar parte de cierto gravamen hipotecario, y los $12,000 restantes fueron aplazados al término de dos años.
Décimo quinto. Que por orden de la Corte de Distrito de Humacao de fecha 22 de octubre de 1910, el peticionario Francisco Buso y Pérez había sido nombrado defensor legal de sus hermanos Poncio y Julio Buso y Pérez para ejercitar esta acción de interés opuesto al de su legítimo padre Francisco Buso y Cabrera, demandado en dicho pleito.
De conformidad con lo anterior los demandantes suplicaron a la corte que dictara sentencia definitiva en este caso, decla-rando la nulidad del expediente promovido por Francisco *14Buso y Cabrera a nombre de sus menores hijos Francisco Poncio, y Julio Buso y Pérez, así como también la autori-zación judicial recaída en Io. de mayo de 1909, y también las escrituras de venta de fecha -3 de mayo de 1909, otorgada en Humacao por Francisco Buso y Cabrera a favor de Alejandro Laborde ante el Notario Salvador Fulladosa, otra fechada en 2 de mayo de 1910, otorgada en Humacao por Alejandro Laborde a favor de Luis Becurt y Márquez ante el mismo Notario Salvador Fulladosa, y una tercera escritura de fecha 15 de octubre de 1910, otorgada en San Juan por el referido Luis Becurt y Márquez y su esposa María Frías y Mandry a favor de Antonio Caubet y Pons y su esposa Carmen Gon-zález y Albert ante el Notario Damián Monserrat, debiendo ■ imponerse las costas a los demandados.
Los demandados formularon varias contestaciones a esta demanda a las que no es necesario hacer referencia con mayor particularidad. Celebrado el juicio se dictó sentencia a favor de los demandados, por el fundamento de que la prueba adu-cida por los demandantes no era suficiente para probar los hechos contenidos en su demanda; y no habiéndose demos-trado que existiera fraude o engaño según alegaron los de-mandantes, al solicitar de la corte que dictara su orden autorizando la venta de la finca que pertenecía a los menores sin que tampoco se hubiera probado que existieran intereses opuestos entre Francisco Buso Cabrera y sus hijos, los de-mandantes ; y no apareciendo claramente de la prueba presentada que el menor Francisco Buso Pérez viviera inde-pendientemente de su padre en los Estados Unidos; y habién-dose probado que el padre constantemente remitía a su hijo . la parte que le correspondía en las rentas de la finca y que no tuvo conocimiento de su matrimonio hasta la fecha en que vió la certificación del mismo, apareciendo de los hechos que no se había probado que en la fecha en que se hizo el traspaso tuviera la finca un valor de $20,000, sino de $6,000, que fué la suma en que se vendió; y no constando que dichos menores se hubieran opuesto a la mencionada venta y que no habían estado *15conformes con ella, sino que, por el contrario, resnltando de la prueba que el demandante que compareció por sí y a nombre de los menores en esta demanda sabía que se babía efectuado la venta, y aunque se hace mención de una carta que se dice fué enviada a Francisco Buso Cabrera, padre, por su hijo Francisco Buso Pérez, y se alega que en la referida carta este último mostraba su inconformidad en la transacción, esa carta jamás fué presentada como prueba. En vista de todos estos lieclios la corte ordenó que la resolución dictada en Io. de mayo de 1909 por el juez de distrito de aquel distrito, predecesor del actual juez, por virtud de la cual se autorizaba la venta de la finca de los menores, así como también las escrituras dé enajenación otorgadas en 3 de mayo de 1909, por Francisco Buso Cabrera a favor de Alejandro Laborde, y la de 2 de mayo de 1910, otorgada por Alejandro Laborde a favor de Luis Recurt Márquez, y el traspaso hecho en 15 de octubre de 1910 por el expresado Recurt Márquez y su esposa, a favor de Antonio Caubet y Pons y su esposa quedaran en toda su fuerza y vigor, declarando con lugar la moción de desistimiento presentada por el demandado, e im-poniendo las costas a los demandantes. Esta sentencia fue dictada por la referida corte el día 29 de abril de 1911, contra la cual se interpuso apelación a su debido tiempo para ante este tribunal.
Los abogados del apelante consignan en el alegato que han presentado a esta corte, trece señalamientos de errores, los que no es necesario que consideremos en todos sus detalles, puesto que se basan en la Ley de Enjuiciamiento Civil de España y en ciertos artículos de la Ley Hipotecaria que han „ sido derogados por nuestros estatutos sobre Procedimientos Legales Especiales y por el Código de Enjuiciamiento Civil. Pasemos entonces a considerar las cuestiones que propiamente se encuentran envueltas en este litigio.
Primera. La ley vigente en la fecha en que fué dictada la orden sobre el expediente de utilidad y necesidad en el cual se fundó este pleito es un procedimiento que está contenido *16en los artículos 80 y 82 de la ley sobre Procedimientos Legales Especiales, aprobada por la Legislatura de Puerto Pico en 9 de marzo de 1905, y en las enmiendas que se hicieron a dicha ley en el año 1907, y no en las disposiciones citadas en el Código de Enjuiciamiento Civil de España y de la Ley Hipotecaria. (Véase el artículo' 85 de la ley de Procedimientos Legales Especiales que deroga todas las leyes anteriores que estén en conflicto con la misma.) La ley vigente en la fecha en que se dictó la resolución apelada no exige los requisitos en cuyo incumplimiento se fundó la acción establecida por el de-mandante,' o sea, la citación al Fiscal y a los menores apelantes, citación al menor emancipado, falta de su consentimiento, etc. Esto resulta claramente de una lectura que se haga de los estatutos y de .un estudio del curso de la legislación aprobada en esta isla con referencia a las cuestiones que están comprendidas en esta transacción.
Segunda. Según resulta de las alegaciones y de las prue-bas, el Juez Poote autorizó la venta de los bienes de los menores demandados en el ejercicio de las facultades que la ley le concedía, sin que aparezca que dicho juez fuera enga-ñado ni dejara-de reconocer como establecidos o de tomar en cuenta los hechos esenciales que exigía la ley entonces vigente, así como tampoco que incurriera en ningún error en cuanto a la apreciación de dichos hechos. Siendo esto así, es bien claro que su sucesor, el Juez López Acosta, no tuvo base alguna legal para decretar la nulidad de lo resuelto por su antecesor. Véase 22 Cyc. 566 y las notas que allí aparecen.
. Tercera. No se demostró que existieran intereses opuestos entre Buso Cabrera, padre y Buso Pérez, hijos, con respecto a la finca objeto de este pleito que pertenecía a estos últimos, cuya venta fue decretada por la corte. Por consiguiente, no había necesidad alguna de que se nombrara un defensor para dichos menores. De la prueba aparece que la finca vendida pertenecía exclusivamente a los menores que son los deman-dantes en este pleito. El hecho de que el padre había con-traído segundo matrimonio no estableció ninguna oposición *17en cnanto a sns respectivos derechos. Aunque los menores tenían derecho a exigir que se constituyera una hipoteca era garantía de sus intereses en los bienes muebles, si existían algunos, sin embargo, con respecto a la propiedad real, sola-mente tenían derecho a que los bienes inmuebles fueran ins-critos a su nombre, pues las rentas le pertenecían a su padre. Véanse los artículos 201 de la Ley Hipotecaria, 160, 162 del Código Civil Español, y 225 del Código Civil de Puerto Rico. Siendo ésta la ley, puesto que Buso padre no era coheredero de los demandantes ni condueño de sus menores hijos en el título de la finca vendida, no había necesidad de que se nombrara un defensor para dichos menores con el fin de soli-citar la autorización judicial para hacer la venta.
Cuarta. La misma prueba de los demandados establece fuera de toda duda el hecho irrefutable de que el demandante Francisco Buso Pérez no fué nunca emancipado; y si lo fué, él ratificó de modo tácito, pero eficazmente lo ejecutado por su padre en relación con la venta.. Véase el artículo 4, párrafo 2 del Código Civil de Puerto Rico. . T en cuanto a los otros demandantes, la ley no exige el cumplimiento de los requisitos que han sido alegados y especificados por ellos, por. lo que es innecesario discutir esa cuestión más ampliamente.
Quinta. La moción solicitando sentencia de sobreseimiento es un procedimiento adecuado con arreglo a nuestro Código de Enjuiciamiento Civil y en el presente caso fué propiamente declarada con'lugar. Véase el párrafo 5 del artículo 192 del Código de Enjuiciamiento Civil.
Por las razones expresadas en esta opinión, no encontramos que se haya cometido ningún, error en la sentencia que dictó la corte inferior y debe confirmarse en todas,.sus partes.
’ Confirmada.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wplf, del Toro y Aldrey.